Case 1:14-cr-00215-DDD-MLH Document 359 Filed 05/05/20 Page 1 of 1 PagelD #: 1527

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
UNITED STATES OF AMERICA CASE NO, 14-cr-00215-02
VERSUS JUDGE DRELL
JASE KIRK JR (02) MAGISTRATE JUDGE HORNSBY
ORDER

For the reasons assigned in the Report and Recommendation of the Magistrate Judge
previously filed herein, and having thoroughly reviewed the record, no written objections
having been filed, and concurring with the findings of the Magistrate Judge under the
applicable law;

It is ordered that Defendant’s Motion to Vacate (Doc. 307) is denied.

Rule 11 of the Rules Governing Section 2255 Proceedings requires the district court
to issue or deny a certificate of appealability when it enters a final order adverse to the
applicant. The court, after considering the record in this case and the standard set forth in
28 U.S.C. Section 2253, denies a certificate of appealability because the applicant has not
made a substantial showing of the denial of a constitutional right.

THUS DONE AND SIGNED at Shreveport, Louisiana, this the _ ~5 day

of May, 2020.

 

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
